Citation Nr: 1524665	
Decision Date: 06/09/15    Archive Date: 06/19/15

DOCKET NO.  05-21 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to an initial rating in excess of 10 percent prior to September 28, 2007 for left knee osteoarthritis.

3.  Entitlement to a rating in excess of 10 percent from November 1, 2007 to March 12, 2008 for residuals of left knee arthroplasty. 

4.  Entitlement to a rating in excess of 20 percent from March 13, 2008 to December 28, 2009 for residuals of left knee arthroplasty.

5.  Entitlement to a rating in excess of 30 percent from February 1, 2011 to January 1, 2013 for residuals of a total left knee replacement.

6.  Entitlement to a rating in excess of 60 percent beginning January 2, 2013 for residuals of a total left knee replacement.

7.  Entitlement to a total disability rating based on individual unemployability (TDIU) from February 1, 2011 to January 1, 2013.


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1979 to October 1982 with service in the Tennessee National Guard from 1983 to 1992. 

This appeal comes before the Board of Veteran's Appeals (Board) from an April 2004 and August 2012 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

By way of procedural background, in an April 2004 rating decision granted service connection for left knee osteoarthritis and assigned a 10 percent disability rating.  The Veteran filed a timely notice of disagreement with the 10 percent rating assigned.  Further, the Veteran was awarded 100 percent ratings for periods of convalescence between September 28, 2007 and October 31, 2007, and from December 29, 2009 to January 31, 2011.  For organizational purposes, and given the Veteran's various staged ratings for his left knee disability, the Board has listed each stage of the Veteran's initial rating claim separately as reflected on the title page.  

The Veteran was previously represented by Byron Dinkla.  See September 2012 VA Form 21-22a.  In an April 2014 statement, Mr. Dinkla revoked his power of attorney.  The Veteran has not appointed a new representative and is unrepresented.  

The issues regarding service connection for bilateral hearing loss and for increased disability ratings of the left knee disability were previously remanded by the Board in July 2011 for further evidentiary development of requesting outstanding Social Security Administration (SSA) records and to obtain a VA examination for the Veteran's knee disability.  This was accomplished, and the claims were readjudicated in an August 2014 supplemental statement of the case.  For this reason, the Board concludes that that the Board's remand orders have been substantially complied with, and it may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

The issue of entitlement to a TDIU from February 1, 2011 to January 1, 2013 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has a current diagnosis of sensorineural bilateral hearing loss.

2.  The Veteran was exposed to loud noises (acoustic trauma) during service.

3.  Symptoms of bilateral hearing loss were not chronic in service and have not been continuous since service separation.

4.  Bilateral sensorineural hearing loss did not manifest in service or to a compensable degree within one year of service separation.

5.  Bilateral sensorineural hearing loss is not etiologically related to service.

6.  The Veteran had a left knee meniscal tear prior to September 28, 2007, manifested by pain, locking, and swelling of the left knee. 

7.  For the rating period from November 1, 2007 to December 28, 2009, the Veteran's left knee disability was manifested by extension limited to 15 degrees with pain.

8.  For the rating period from February 1, 2011 to January 1, 2013, the Veteran's left knee disability was manifested by intermediate degrees of residual weakness, pain, and limitation of extension to 40 degrees.  

9.  For the rating period from February 1, 2011 to January 1, 2013, the Veteran's left knee disability was manifested by slight lateral instability.  

10.  For the rating period from February 1, 2011 to March 12, 2013, the Veteran's left knee scar was manifested by pain.  

11.  The Veteran was granted the maximum 60 percent rating under Diagnostic Code 5055 beginning January 2, 2013.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met. 
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2014).

2.  For the initial rating period prior to September 28, 2007, the criteria for a 20 percent rating, but no higher, for the left knee disability have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.71a, Diagnostic Code 5258 (2014). 

3.  For the rating period from November 1, 2007 to March 12, 2008, the criteria for a rating of 20 percent, but no higher, for the left knee disability have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.71a, Diagnostic Code 5261 (2014). 

4.  For the rating period from March 13, 2008 to December 28, 2009, the criteria in excess of 20 percent for the left knee disability have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.71a, Diagnostic Code 5261 (2014). 

5.  For the rating period from February 1, 2011 to January 1, 2013, the criteria for a 50 percent rating, but no higher, for the left knee disability have been met. 
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.71a, Diagnostic Codes 5055, 5256 (2014). 

6.  For the rating period from February 1, 2011 to January 1, 2013, the criteria for a separate 10 percent rating for left knee instability have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.71a, Diagnostic Code 5257 (2014). 
 
7.  For the rating period from February 1, 2011 to March 12, 2013, the criteria for a separate 10 percent rating for the Veteran's left knee scar have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2014); 38 C.F.R. §§ 4.118, Diagnostic Code 7804 (2013).

8.  For the rating period beginning January 2, 2013, the criteria for a rating in excess of 60 percent for the left knee disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.68, 4.7, 4.71a, Diagnostic Code 5055 (2014). 
 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain. 

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In October 2003, January 2005, and May 2008 letters, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran and what evidence VA would obtain.  The May 2008 notices included provisions for disability ratings and for the effective date of the claim. 

Although the May 2008 notice letter was not sent before the initial decision in these matters (hearing loss and left knee disabilities), the Board finds that this error was not prejudicial to the Veteran because the actions taken by VA after providing the notices have essentially cured the error in the timing of notice.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  Not only has the Veteran been afforded a meaningful opportunity to participate effectively in the processing of his claims and given ample time to respond, but the RO also readjudicated the claims in a June 2008 supplemental statement of the case after the notices were provided.  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide the appeal as the timing error did not affect the essential fairness of the adjudication.

Further, the Veteran's service treatment records, VA treatment records, SSA records, and the Veteran's statements are associated with the claims file.  The Veteran was also afforded VA audiological examinations in connection with his service connection claim for bilateral hearing loss in June 2012, August 2009, and March 2014.  The Veteran was afforded VA knee examinations in October 2003, May 2005, March 2008, September 2009, October 2010, November 2012, January 2013, and March 2014.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  For the reasons discussed in detail below, the Board finds the VA medical opinions to be adequate.  The VA nexus opinions provided considered all the pertinent evidence of record, the Veteran's statements and symptoms, and provided a complete rationale for the opinions stated.  The VA knee examinations considered the relevant rating criteria and discussed the Veteran's symptoms in detail.

Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Therefore, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The condition of sensorineural hearing loss is a "chronic disease" listed under 38 C.F.R. § 3.309(a) (2013); therefore, the presumptive service connection provision of 
38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Generally, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).   

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177   (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Bilateral Hearing Loss

The Veteran contends that his current bilateral hearing loss is due to noise exposure during service.  Specifically, the Veteran has stated that his hearing loss is due to noise exposure from tank ranges and being in close proximity to an exploding grenade. 

The Board finds the Veteran has a current diagnosis of bilateral hearing loss for VA purposes during the appeal period.  The Veteran's auditory thresholds were over 26 decibels for at least three of the frequencies in both ears in the August 2009 and June 2012 VA examination reports.  See 38 C.F.R. § 3.385 (criteria for establishing a hearing loss disability for VA compensation purposes includes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater).

Next, the Board finds that the Veteran had noise exposure in service.  The Veteran is both competent and credible to report that he was exposed to loud noises to both ears in service.  See Bennett v. Brown, 10 Vet. App. 178 (1997) (the Board may rely upon lay testimony as to observable facts).  The Veteran's DD 214 indicates that his military occupational specialty (MOS) was as an infantryman, which is an MOS with a high or moderate probability of noise exposure.  VBA Fast Letter 10-35 (September 2010).  For these reasons, the Board finds the Veteran's report of military noise exposure to be credible and consistent with the circumstances of his service, and the Board concedes his exposure to noise in service.  

The Board next finds that symptoms of bilateral hearing loss were not chronic during active service.  During the Veteran's October 1979 enlistment examination, puretone thresholds at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hertz in both ears were 5, 5, 5, 5, and 5 decibels.

At a service separation examination in September 1982, puretone thresholds at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hertz in the right ear were 0, 0, 5, 5, and 0 respectively.  In the left ear, puretone thresholds at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hertz were 10, 5, 0, 5, and 0 respectively.  These results reflect normal hearing at service entrance and at service separation.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (holding that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss).  For these reasons, the Board finds that symptoms of hearing loss were not chronic in service.

Next, the Board finds that the weight of the probative evidence demonstrates that hearing loss did not manifest to a compensable degree within one year of service separation.  The evidence demonstrates no symptoms relating to hearing loss during the one year period after service, and no diagnosis or findings of hearing loss during the one year post-service presumptive period.  See 38 C.F.R. §§ 3.307, 3.309.  The evidence shows that the Veteran was first referred to an audiologist in April 2001, approximately 19 years after separation from active duty service.  The Veteran was first diagnosed with hearing loss in a May 2003 VA audiology consult note, over 20 years after discharge from active duty service.  For these reasons, the Board finds that hearing loss did not manifest to a compensable degree within one year of service separation; therefore, the presumptive provisions for hearing loss are not applicable in this case.  38 C.F.R. §§ 3.307, 3.309.

The Board next finds that the weight of the evidence demonstrates that hearing loss symptoms have not been continuous since service separation.  Although the Veteran maintains that his hearing loss has been present since service, the Board finds that the Veteran's statements are outweighed by other evidence of record, and as such, are not credible.  For example, following separation from active duty service in 1982, the Veteran underwent an examination for enlistment into the National Guard in January 1983, which revealed puretone thresholds at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hertz in the right ear of 5, 0, 0, 5, and 5 decibels, respectively.  In the left ear, puretone thresholds at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hertz were 5, 0, 0, 5, and 5 respectively.  These results reflect normal hearing immediately following separation from active duty service.  

Further, a February 1991 periodic medical examination report during the Veteran's service in the National Guard also reflects normal hearing acuity many years after active duty service.  Specifically, the February 1991 report of medical examination revealed puretone thresholds at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hertz in the right ear of 15, 10, 0, 15, and 5 decibels, respectively.  In the left ear, puretone thresholds at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hertz were 15, 15, 5, 20, and 15 respectively.

Moreover, in the September 1982 report of medical history, completed by the Veteran at service separation, the Veteran specifically checked "no" as to having hearing loss.  This was also the case in the January 1983 report of medical history, completed by the Veteran at entrance into the National Guard.  Further, although the Veteran filed a claim for left ear hearing loss in January 1999, the first treatment was in April 2001 when the Veteran was referred to an audiologist.  He was later diagnosed with hearing loss in May 2003, many years after service separation.  

The Board acknowledges that symptoms, not treatment, are the essence of any evidence of continuity of symptomatology (Savage v. Gober, 10 Vet. App. 488, 496 (1997)); however, here, the Veteran filed other claims for service connection, but did not mention hearing loss symptoms at any time prior to his January 1999 claim. For example, in July 1995 (13 years after active service separation), the Veteran filed service connection claims for a finger fracture, asthma, hallux valgus, an eye condition, and residuals of exposure to NBC gas.  The Veteran did not report hearing loss symptoms at that time.  This is further evidence that suggests to the Board that there was no pertinent hearing loss symptomatology at that time.  While inaction regarding filing a claim is not necessarily indicative of the absence of symptomatology, where, as here, a veteran takes action regarding other claims, it becomes reasonable to expect that the Veteran is presenting all issues for which he is experiencing symptoms that he believes are related to service.  In other words, the Veteran demonstrated that he understood the procedure for filing a claim for VA disability compensation, and he followed that procedure in other instances where he believed he was entitled to those benefits.  In such circumstances, it is more reasonable to expect a complete reporting than for certain symptomatology to be omitted. Thus, the Veteran's inaction regarding a claim for hearing loss, when viewed in the context of his action regarding his other claims for compensation on a previous occasion, may reasonably be interpreted as indicative of the Veteran's belief that he did not sustain hearing loss in service and a lack of hearing loss symptomatology at the time he filed the other claims. 

For these reasons, the Board finds that the Veteran's statements of continuous symptoms of hearing loss after service, made pursuant to the current claim for VA compensation, are outweighed by other, more contemporaneous lay and medical evidence, and as such, are not credible.  For these reasons, the Board finds that the Veteran's hearing loss symptoms were neither chronic in service nor continuous since service separation.

The Board further finds that the weight of the competent evidence demonstrates that the Veteran's currently diagnosed hearing loss is not related to or caused by in-service acoustic trauma.  The evidence includes a May 2003 VA audiology consult more where the Veteran complained of difficulty hearing, especially in the left ear.  He stated that the onset of his hearing loss was about 25 years ago.  The Veteran was diagnosed with moderate to moderately-severe hearing loss; however, an opinion as to its etiology was not provided.   

The Veteran was afforded a VA examination in August 2009.  The Veteran reported in-service noise exposure from tank ranges.  After conducting audiometric testing, and reviewing service treatment records, the VA examiner diagnosed the Veteran with bilateral sensorineural hearing loss.  The examiner then stated that a review of service entrance and service separation examination reports showed normal hearing from 250 to 600 Hertz.  There was no significant threshold shift between October 1979 and February 1991.  It was also noted that the 8000 Hertz was not tested on any of the hearing tests; as such, the examiner stated that high frequency hearing loss at 8000 Hertz could not be ruled out.  However, since the thresholds at 6000 Hertz were within normal limits, and showed no significant threshold shift between 1979 and 1991, the examiner stated that it was unlikely that hearing loss was present at 8000 Hertz in either ear.  In addition, the examiner noted that the 8000 Hertz threshold was 20 decibels in the right ear in a March 2009 hearing evaluation and the flat configuration of the hearing loss in the left ear was not the typical configuration usually seen with a history of noise exposure.  Based on these reasons, the VA examiner opined that the Veteran's currently diagnosed hearing loss was less likely than not caused by in-service noise exposure.  

In a June 2012 VA examination, the Veteran again was diagnosed with bilateral sensorineural hearing loss.  The June 2012 examiner noted the August 2009 VA examination report findings and agreed that flat configuration of the Veteran's hearing loss was not the typical configuration usually seen with a history of
noise exposure.  The June 2012 VA examiner further noted that the Veteran claimed that his difficulty with hearing loss and tinnitus began when a grenade went off next to him in 1981.  The Veteran was also noted to have been exposed to noise from the tank range at Camp Shelby.  He also reported working with jackhammers at a VA cemetery with hearing protection.  The examiner also noted that the Veteran had significant "poor to fair" speech recognition, bilaterally.  The deterioration of his speech recognition, however, could not be assessed from entrance and exit examinations and "is therefore speculation."  Based on these reasons, the VA examiner opined that the Veteran's hearing loss was not at least as likely as not related to service.  

The Board finds that the August 2009 and June 2012 VA examination reports and opinions are probative as to the etiology of the Veteran's hearing loss.  The examiners reviewed the claims file, interviewed the Veteran, and conducted an audiological examination.  There is no indication that the VA examiners were not fully aware of the Veteran's past medical history or that they misstated any relevant facts.  Moreover, there is no contradicting medical evidence of record; therefore, the Board finds the VA examiners' opinions to be of great probative value.

The Board has also considered the Veteran's statements asserting a nexus between his currently-diagnosed hearing loss and active duty service.  While the Board acknowledges that the Veteran is competent to report symptoms as they come to him through his senses, sensorineural hearing loss is not the type of disorder that a lay person can provide competent evidence on questions of etiology.  See Layno, 6 Vet. App. at 465 (competent lay evidence is evidence not requiring that the proponent have specialized education, training, or experience, but is provided by a person who has knowledge of facts or circumstances and conveys matter that can be observed and described by a lay person); see also Rucker, at 74 (stating that a lay person is not competent to diagnose or make a competent nexus opinion about a disorder as complex as cancer).

Based on the evidence of record, the Board finds that the weight of the competent, probative and credible evidence is against a finding of relationship between the Veteran's current hearing loss and the loud noise exposure during service, including no credible evidence of chronic symptoms of hearing loss in service, continuous symptoms of hearing loss after service, or medical evidence of a nexus between the in-service acoustic trauma and the currently diagnosed hearing loss.  For these reasons, the Board finds that a preponderance of the evidence is against the claim for service connection for hearing loss, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application. See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Disability Rating Criteria-Laws and Regulations

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2014). 

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 
38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned). 

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2014). When an unlisted disease, injury, or residual condition is encountered, requiring rating by analogy, the diagnostic code number will be "built-up" as follows: the first two digits will be selected from that part of the schedule most closely identifying the part, or system of the body involved, in this case, the musculoskeletal system, and the last two digits will be "99" for all unlisted conditions.  Then, the disability is rated by analogy under a diagnostic code for a closely related disability that affects the same anatomical functions and has closely analogous symptomatology. 
38 C.F.R. §§ 4.20, 4.27 (2014).

In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 
8 Vet. App. 202 (1995).  Functional loss may be due to due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity, or atrophy of disuse are relevant factors in regard to joint disability.  38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to a healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a veteran's service-connected disability.  38 C.F.R. § 4.14 (2014).  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition. See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).


Left Knee Rating Analysis

I.  Rating Prior to September 28, 2007 

In an April 2004 rating decision, the Veteran was granted service connection for left knee osteoarthritis and assigned a 10 percent disability rating under Diagnostic Code 5010.  The Veteran filed a timely notice of disagreement with the 10 percent rating assigned.

Diagnostic Code 5010 governs arthritis due to trauma, substantiated by X-rays findings.  Diagnostic Code 5010 simply directs the rating specialist to rate in accordance with degenerative arthritis.  Diagnostic Code 5003 (degenerative arthritis) rates by analogy to limitation of motion of the joint affected. Diagnostic Code 5003 also provides a 10 percent rating where limitation of motion cannot be objectively confirmed.

VA's Office of General Counsel has provided guidance concerning increased rating claims for knee disorders.  VA's General Counsel stated that compensating a claimant for separate functional impairment under Diagnostic Code 5257 and 5003 does not constitute pyramiding.  See VAOPGCPREC 23-97.  Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban, 6 Vet. App. 259, 262. 

In VAOPGCPREC 9-98, VA's General Counsel reiterated that if a veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, and there is also x-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.  In addition, the General Counsel considered a hypothetical situation in which a knee disability was evaluated under Diagnostic Code 5259 that was productive of pain, tenderness, friction, osteoarthritis established by x-rays, and a slight loss of motion.  For the purposes of the hypothetical, it was assumed that Diagnostic Code 5259 did not involve limitation of motion.  Given the findings of osteoarthritis, the General Counsel stated that the availability of a separate evaluation under Diagnostic Code 5003 in light of sections 4.40, 4.45, 4.59 must be considered.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Absent x-ray findings of arthritis, limitation of motion should be considered under Diagnostic Codes 5260 and 5261.  The claimant's painful motion may add to the actual limitation of motion so as to warrant a rating under Diagnostic Codes 5260 or 5261.

The General Counsel further noted in VAOPGCPREC 9-98 that the removal of the semilunar cartilage may involve restriction of movement caused by tears and displacements of the menisci, but that the procedure may result in complications such as reflex sympathetic dystrophy, which can produce loss of motion.  Therefore, limitation of motion is a relevant consideration under Diagnostic Code 5259, and the provisions of 4.40, 4.45, and 4.59 must be considered.

In addition, the VA General Counsel has interpreted that separate ratings may be assigned under Diagnostic Code 5260 and Diagnostic Code 5261 for disability of the same joint. VAOPGCPREC 9-2004.  Specifically, where a veteran has both a limitation of flexion and a limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a veteran's service-connected disability.  38 C.F.R. § 4.14.  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Upon review of all the evidence of record, the Board finds that, for the rating period prior to September 28, 2007, the Veteran's left knee disability is more appropriately rated under Diagnostic Code 5258 (dislocation of semilunar cartilage) and more nearly approximates a 20 percent rating under this code.  

The evidence of record prior to September 28, 2007 includes an October 2003 VA examination, where the Veteran complained of sharp pain under the kneecap of the left knee.  He also complained of weakness, stiffness, and swelling of the left knee, but no heat or redness.  The Veteran reported that the left knee was becoming more unstable and tired more easily.  Things that precipitated the knee pain included walking up inclines or attempting to walk down steps.  Damp, humid weather aggravated his knees as well as prolonged standing or walking.  According to the Veteran, he could only walk one-tenth of a mile before he had to stop and rest.  When experiencing a significant flare-up, the Veteran reported that he had to stop whatever he was doing and rest his knee.

Upon physical examination, the October 2003 VA examiner noted that the Veteran had a slow gait with a slight limp.  He was also using a forearm crutch and had bilateral hinged knee braces.  Regarding the left knee, the Veteran complained of tenderness to palpation of the medial and lateral joint lines.  Range of motion of the left knee was from zero to 90 degrees.  No instability of the joint was noted.  The examiner diagnosed the Veteran with osteoarthritis of the left knee.  

In a May 2005 VA examination, the Veteran reported constant pain in the
knees and he stated that his knees "lock up and give out."  He also reported having fallen several times over the last six months and stated that his knee always hurt and was often swollen.  The Veteran further stated that walking any distance at all aggravated the knees and he could not stand up longer than 5 to 10 minutes because of the pain he experienced.  Upon physical examination, the examiner noted that both knees were swollen, but the Veteran was not aided with any ambulatory aids.  The left knee showed no medial or lateral joint line tenderness, and no ligamental instability.  Range of motion of the left knee was from 5 to 90 degrees.  Range of motion was unchanged with repetitive motion.  The examiner diagnosed degenerative joint disease of the left knee. 

VA treatment records reveal that the Veteran underwent arthroscopic surgery (repair of medial meniscus) in September 2007.  The RO granted a temporary evaluation of 100 percent from September 28, 2007, the date the Veteran was admitted for the surgery, to October 31, 2007.  The Veteran was assigned a 10 percent rating effective November 1, 2007.  

Upon review of the evidence of record prior to September 28, 2007, the Board finds that the Veteran's left knee disability is more appropriately rated under Diagnostic Code 5258 for dislocation of the semilunar cartilage.  The Veteran's left knee medial meniscus was repaired on September 28, 2007.  As such, the Board finds that the Veteran had a meniscal tear prior to that time (i.e., during the rating period prior to September 28, 2007).  This is also consistent with the Veteran's complaints of pain, locking, swelling, and giving way during the October 2003 and May 2005 VA examination reports.  The May 2005 VA examiner also found on physical examination that the Veteran's knees were swollen.  

For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's left knee disability prior to September 28, 2007 is more appropriately rated under Diagnostic Code 5258 and warrants a 20 percent rating.

Although the Veteran clearly had ostearthritis of the left knee prior to September 28, 2007, a separate 10 percent rating for osteoarthritis is not warranted as this would constitute impermissible pyramiding.  38 C.F.R. § 4.14.  In Esteban, the Court held that for purposes of determining whether the appellant is entitled to separate ratings for different problems or residuals of an injury, such that separate evaluations do not violate the prohibition against pyramiding, the critical element is that none of the symptomatology for any one of the conditions is duplicative of or overlapping with the symptomatology of the other two conditions.  Id.  The Board finds that the Veteran's ostearthritis manifests symptoms of pain and limitation of motion; however, pain is specifically listed under Diagnostic Code 5258 and has been addressed in the 20 percent rating assigned herein under Diagnostic Code 5258.  As such, the assignment of a separate 10 percent rating under Diagnostic Code 5010 for ostearthritis is not warranted as this would constitute pyramiding.  See 38 C.F.R. § 4.14.
Also, the Veteran in this case may not be assigned separate compensable ratings for the left knee disability under both Diagnostic Code 5260 (limitation of flexion) or Diagnostic Code 5261 (limitation of extension) as separate ratings under these codes would constitute pyramiding with Diagnostic Code 5258.  The left knee disability has been manifested by joint locking, pain, and effusion.  This diagnostic code overlaps in ratings based on pain and forms of limitation of motion; therefore, assigning separate ratings under both Diagnostic Code 5260, or 5261, would violate the prohibition against pyramiding.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 261 (1994) (the critical element is that none of the symptomatology for any condition is duplicative of or overlapping with the symptomatology of the other condition).  For these reasons, the Board finds that a separate ratings under Diagnostic Codes 5260 or 5261 is not possible.

The Board also finds that a rating in excess of 20 percent is not warranted for the left knee disability for the rating period prior to September 28, 2007.  The Veteran's 
left knee disability manifested, at worst, flexion to 90 degrees and extension to five degrees.  There was also no evidence of recurrent subluxation, lateral instability, ankylosis of the knee, or removal of the semilunar cartilage.  

The Board acknowledges that the Veteran has left knee pain and thus, recognizes the application of 38 C.F.R. §§ 4.40 and 4.45, and DeLuca, supra.  Nevertheless, higher compensation is not warranted under these provisions because the evidence of additional functional loss due to pain, weakness, fatigue, or incoordination does not show limited motion or function to such a degree so as to warrant a rating in excess of 20 percent for the rating period prior to September 28, 2007.  In the May 2005 VA examination, range of motion was unchanged with repetitive motion.  As such, the Board finds that a 20 percent rating, but no higher, for the Veteran's left knee disability is warranted for the initial rating period prior to September 28, 2007.

II.  Rating Period from November 1,2007 to December 28, 2009

As discussed above, the Veteran underwent arthroscopic left knee surgery on September 28, 2007.  The Veteran was granted a temporary total rating for convalescence from September 28, 2007 to October 31, 2007.  Following the period of convalescence, the RO assigned a 10 percent rating for the Veteran's left knee disability beginning November 1, 2007.  The Veteran's left knee disability was increased to 20 percent from March 13, 2008 to December 28, 2009.

Upon review of the evidence of record, the Board finds that a 20 percent rating is warranted for the Veteran's left knee disability for the rating period from November 1, 2007 to December 28, 2009.

Following the period of convalescence, the Veteran was first afforded a VA examination in March 2008, approximately six months after the left knee arthroscopic surgery.  During the evaluation, the Veteran was noted to use a brace and cane to assist in walking.  Standing was limited to 15 to 30 minutes and he was only able to walk one-tenth of a mile.  The Veteran reported the following symptoms associated with the left knee, including: giving way, pain, stiffness, and effusion.  The Veteran denied episodes of locking, dislocation or subluxation of the left knee.  Flare-ups were noted to be "moderate" and occurred every two to three weeks.  Upon physical examination, the examiner noted that the Veteran had an antalgic gait.  Range of motion of the left knee was from 15 to 90 degrees with pain at 90 degrees.  There was no additional limitation of motion with repetitive use.  The examiner also noted crepitus, effusion, tenderness, and painful movement of the left knee, but no instability or meniscus abnormality.  The examiner diagnosed "severe" degenerative joint disease of the left knee with moderate to severe effects on daily activities.  

During a September 2009 VA examination, the Veteran again reported pain in the left knee accompanied by an inability to stand for more than a few minutes and difficulty walking more than a few yards.  The examiner noted that the Veteran used a cane and a motorized wheelchair.  It was further noted that the Veteran had an antalgic gait and could "barely stand."  Upon physical examination, the VA examiner noted crepitation, clicking and snapping, grinding, and subpatellar tenderness, but no instability or meniscus abnormality.  Range of motion of the left knee was from 15 to 80 degrees with evidence of pain; however there was no additional limitation of motion after repetitive use.  The examiner further noted that, when comparing previous April 2007 x-ray reports to the September 2009 x-rays, joint space narrowing of the medial left knee joint had "progressed significantly."  The examiner also diagnosed medial subluxation of the femoral condyles in relation to the tibial plateau area.  

VA treatment records reveal that the Veteran underwent a total left knee replacement in December 2009.  The RO granted a temporary evaluation of 100 percent beginning December 29, 2009, the date the Veteran was admitted for surgery.  

Upon review of all the evidence of record for the rating from November 1, 2007 to December 28, 2009, the Board finds that the Veteran's left knee disability warrants a 20 percent rating under Diagnostic Code 5261 for limitation of extension.  In the March 2008 VA examination, range of motion of the left knee was from 15 to 90 degrees with pain at 90 degrees.  During the September 2009 VA examination, range of motion of the left knee was from 15 to 80 degrees with evidence of pain.  As extension of the left knee was limited to 15 degrees in both VA examinations, the Board finds that a 20 percent rating for the Veteran's left knee is warranted for the rating period from November 1, 2007 to March 12, 2008.  The Board notes that the Veteran is already in receipt of a 20 percent rating from March 13, 2008 to December 28, 2009.

The Board further finds that a higher or separate rating for the Veteran's left knee disability is not warranted for the rating period from November 1, 2007 to December 28, 2009.  The March 2008 and September 2009 VA examiners did not find any lateral instability of the left knee.  Further, although the Veteran had undergone removal of the semilunar cartilage (meniscus), the VA examiners noted that the Veteran did not have a meniscus abnormality.  Further, assigning a separate 10 percent rating under 5259 for symptomatic removal of the semilunar cartilage would constitute impermissible pyramiding.  As noted by the General Counsel in VAOPGCPREC 9-98, removal of the semilunar cartilage may involve restriction of movement caused by tears and displacements of the menisci, but that the procedure may result in complications such as reflex sympathetic dystrophy, which can produce loss of motion.  Therefore, although limitation of motion is a relevant consideration under Diagnostic Code 5259, limitation of motion is already contemplated under the 20 percent rating assigned under Diagnostic Code 5261 for limitation of extension.  

The Board acknowledges that the Veteran has left knee pain and thus, recognizes the application of 38 C.F.R. §§ 4.40 and 4.45, and DeLuca, supra.  Nevertheless, higher compensation is not warranted under these provisions because the evidence of additional functional loss due to pain, weakness, fatigue, or incoordination does not show limited motion or function to such a degree so as to warrant a rating in excess of 20 percent for the rating period from November 1, 2007 to December 28, 2009.  

For these reasons, the Board finds that a 20 percent rating, but no higher, is warranted for the rating period from November 1, 2007 to March 12, 2008.  A rating in excess of 20 percent for the rating period from March 13, 2008 to December 28, 2009 is not warranted.    

III.  Rating period from February 1, 2011 to January 1, 2013

On December 29, 2009, the Veteran underwent a total left knee replacement.  Under Diagnostic Code 5055, the prosthetic replacement of a knee joint is to be rated 100 percent disabling for 1 year following the implantation of the prosthesis. 38 C.F.R. § 4.71a.  Following the 100 percent rating for one year, a 60 percent rating is warranted if there are chronic residuals consisting of severe painful motion or weakness in the affected extremity.  With intermediate degrees of residual weakness, pain or limitation of motion, the disability is to be rated by analogy to Diagnostic Codes 5256 (ankylosis of the knee), 5261 (limitation of extension) or 5262 (impairment of the tibia and fibula).  38 C.F.R. § 4.71a, Diagnostic Code 5055.

In this case, the RO properly assigned a schedular 100 percent rating for a period of one year following the left knee replacement (i.e., from February 1, 2010 to January 31, 2011).  The Veteran was assigned a 30 percent rating effective February 1, 2011.  The Veteran was granted a 60 percent rating for the left knee disability beginning January 2, 2013.  See August 2014 rating decision.
As noted in the previous section, the Veteran was afforded a VA examination in September 2009.  An addendum to the September 2009 examination report was prepared in October 2010.  The examiner noted that all medical records were reviewed, but no claims file was present.  The examiner found that there was no subluxation or lateral instability by history or noted by examination.  The examiner wrote that, as clarification of the request for data is not possible, nothing further would be submitted.  The examiner noted that the issue may be moot as the Veteran had a left total knee replacement "in the interim."

In November 2010 another addendum was prepared.  The examiner noted that the claims file was reviewed as were the medical records.  The examiner then wrote: "Multiple attempts to contact MS C. were unsuccessful.  The claims folder was not available to me when I addressed an 'insufficient' exam on 10/22/10.  Now, the C-file is sent for my review as another 'insufficient'. which is deemed unacceptable to this examiner."  The examiner apparently reviewed the claims file but made no additional findings regarding the left knee.

During a December 2011 VA examination, the Veteran reported that he had constant and severe knee pain and used a brace and cane.  Range of motion of the left knee was to 50 degrees in flexion, with pain at 30 degrees.  Extension of the left knee was limited to 20 degrees with no objective evidence of pain.  There was no additional loss of motion after repetitive use.  Regarding functional loss and functional impairment, the examiner noted that the Veteran had less movement than normal, weakened movement, excess fatigueability, incoordination, pain, deformity, instability of station, disturbance of locomotion, and interference with sitting, standing, and weight-bearing.  The examiner also noted that the Veteran had lateral instability of the left knee from 0 to 5 millimeters.  It was further noted that the Veteran had a meniscus condition with frequent episodes of pain and effusion, but no locking.  Also regarding the left knee, the examiner stated that the Veteran had intermediate degrees of residual weakness, pain, or limitation of motion.  Further, in a contemporaneous scar examination report, also conducted in December 2011, the examiner noted that although the Veteran had scars on his left and right knee, only the right knee scar was described as occasionally painful.   

In a November 2012 VA examination, the Veteran stated that his left knee remained swollen with constant pain noted as a 9 on a scale from 0 to 10, with 10 being the worst.  The Veteran reported that he was unable to climb stairs or walk up a hill.  Range of motion of the left knee was to 80 degrees in flexion, with pain at 40 degrees.  Extension of the left knee was limited to 20 degrees with pain at 20 degrees.  The examiner noted that the Veteran had medial-lateral instability of the left knee (10-15 millimeters).  It was also noted that the left knee manifested recurrent patellar subluxation/dislocation to a moderate degree.  As for the Veteran's meniscus condition, the examiner noted that the Veteran had previously had a meniscal tear and experienced frequent episodes of locking, pain, and effusion in the left knee.  The Veteran reported that his left knee scar, which was noted as a vertical scar measuring 17 cm in length and varying from 1 to 2 cm in width, was painful.  The examiner did note, however, that the left knee scar was well-healed.    

In a January 2013 VA examination, the Veteran stated that due to his left knee disability he was unable to walk more than 50 feet, and avoided stairs, bending, and ladders.  Range of motion of the left knee was to 70 degrees in flexion, with pain at 15 degrees.  Extension of the left knee was limited to 40 degrees with pain at 15 degrees.  As result of pain, swelling, and lack of endurance, the Veteran was unable to perform repetitive motion.  The examiner also noted that the Veteran had medial-lateral instability of the left knee (0-5 millimeters).  As for the Veteran's meniscus condition, the examiner noted that the Veteran had previously had a meniscal tear, but did not experienced frequent episodes of locking, pain, or effusion in the left knee.  The examiner stated that the Veteran's left knee surgery manifested chronic residuals consisting of severe painful motion or weakness.  The examiner noted that the Veteran's left knee scar was not painful or unstable.  

In the most recent March 2014 VA examination report, range of motion of the left knee was to 90 degrees in flexion, with pain at 50 degrees.  Extension of the left knee was limited to 30 degrees with pain at 30 degrees.  Range of motion remained unchanged after repetitive use.  The examiner also noted that the Veteran had medial-lateral instability of the left knee (0-5 millimeters).  As for the Veteran's meniscus condition, the examiner noted that the Veteran had previously had a meniscal tear and experienced frequent episodes of locking, pain, and effusion in the left knee.  The Veteran's left knee surgery was also noted to have resulted in chronic residuals consisting of severe painful motion or weakness.  The Veteran's left knee scar was noted to be painful.  

Upon review of all the evidence of record, the Board finds that, for the rating period from February 1, 2011 to January 1, 2013, a 50 percent rating is warranted for the left knee disability under Diagnostic Code 5055, rated by analogy to Diagnostic Code 5261 regarding limitation of extension.  The December 2011 VA examination shows extension was limited to 20 degrees.  The November 2012 VA examination shows that extension was limited to 20 degrees.  The January 2013 VA examination shows that extension was limited to 40 degrees.  In the March 2014 VA examination extension was limited to 30 degrees.  Diagnostic Code 5261 provides for a 50 percent rating when extension is limited to 45 degrees.  The evidence shows that there has been limitation of extension to 40 degrees more nearly approximates the 50 percent rating.  The December 2011 VA examination report show objective evidence of limitation of motion limited in flexion to 50 degrees, with pain at 30 degrees.  In the November 2012 VA examination report, flexion of the Veteran's left knee was limited to 80 degrees, with pain at 40 degrees.  As such, resolving reasonable doubt in the Veteran's favor, the Board finds that a 50 percent rating is warranted for the rating period from February 1, 2011 to January 1, 2013.

The Board finds that a higher rating in excess of 50 percent is not warranted for the rating period from February 1, 2011 to January 1, 2013.  The December 2011 VA examiner specifically noted that the Veteran had intermediate degrees of residual weakness, pain, or limitation of motion associated with the left knee.  The November 2012 VA examiner did not specifically note whether the Veteran had severe painful motion or weakness in the left knee or intermediate degrees of residual weakness, pain, or limitation of motion associated with the left knee; however, limitation of motion in left knee during the November 2012 VA examination was limited to flexion at 80 degrees with pain at 40 degrees.  The Board finds that this more nearly approximates a 50 percent rating under Diagnostic Code 5261.  

In evaluating the Veteran's left knee disability under the DeLuca criteria, the Board notes that the medical evidence of record demonstrates that the Veteran was unable to perform repetitive range of motion testing during the January 2013 VA examination due to pain, swelling, and lack of endurance, which are specifically considered under the criteria assigned.  Diagnostic Code 5055 specifically contemplates weakness, pain and limitation of motion.  Therefore, the assignment of the higher 50 percent rating includes the consideration of 38 C.F.R. § 4.40 and 4.45 and DeLuca, 8 Vet. App. 202.  For these reasons, the Board finds that a 50 percent rating, but no higher, for the left knee disability is warranted for the rating period from February 1, 2011 to January 1, 2013.

The Board further finds that a separate 10 percent rating is warranted for instability of the left knee for the rating period from February 1, 2011 to January 1, 2013.  Although the November 2012 VA examiner noted that the Veteran had severe medial-lateral instability of the left knee [i.e., (3+) (10-15 millimeters)], the majority of the VA examinations, including the December 2011, January 2013, and March 2014 VA examiners found that the Veteran had slight left knee medial-lateral instability [i.e., (1+) (0 to 5 millimeters)].  The Board finds that the weight of the evidence more nearly approximates "slight" instability of the left knee under Diagnostic Code 5257.  Accordingly, a 10 percent rating for left knee instability is warranted for the rating period from February 1, 2011 to January 1, 2013.

IV.  Rating Period Beginning January 2, 2013

The Veteran was granted a 60 percent rating under Diagnostic Code 5055 beginning January 2, 2013.  The 60 percent evaluation assigned for left knee replacement is the maximum evaluation provided for most knee disabilities.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5010, 5256-5263 (2014).  The only diagnostic code that provides for a higher evaluation of 80 percent contemplates impairment of the femur due to fracture of the shaft or anatomical neck of the femur, with resulting nonunion and loose motion.  38 C.F.R. § 4.71a, Diagnostic Code 5255.  However, the evidence does not demonstrate any femur fracture, nonunion, or loose motion in this case.

Further, a schedular evaluation greater than 60 percent for the Veteran's left knee disability is prohibited by the "amputation rule," found in 38 C.F.R. § 4.68, which prohibits the assignment of a combined rating for disabilities of an extremity higher than the rating for the amputation at the elective level, were amputation to be performed.  Here, amputation at the elective level would be at thigh level, middle or lower thirds.  Amputation at that level warrants only a 60 percent disability rating. 38 C.F.R. § 4.71a, Diagnostic Code 5162.  In other words, the Veteran cannot receive a higher rating for his replaced knee than for an amputated leg.  

Moreover, as the 60 percent disability rating assigned is the maximum rating assigned for motion loss, the Board finds no legal basis for further consideration of 38 C.F.R. §§ 4.40 and 4.45.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997) (consideration of 38 C.F.R. §§ 4.40 and 4.45 is unnecessary where an appellant is in receipt of the maximum rating for limitation of motion).

Also, given that the Veteran is currently at 60 percent disabling for his left knee disability, he would not be able to receive a separate compensable rating under another applicable diagnostic code.  Thus, even if the Board were to assign a separate rating under a different diagnostic code, the Veteran could not be paid compensation above the 60 percent level because of the amputation rule described above.  Accordingly, all applicable possibilities were considered for a higher or separate rating, and a schedular rating in excess of 60 percent for the Veteran's service-connected left knee disability is not warranted for the rating period beginning January 2, 2013.

V.  Left Knee Scar

The Veteran was granted a 10 percent rating for a painful residual surgical scar associated with the total left knee replacement surgery under Diagnostic Code 7804, effective March 12, 2013.

Diagnostic Code 7804 provides a 10 percent rating for 1 or 2 scars that are unstable or painful.  A 20 percent rating is warranted for 3 to 4 scars that are unstable or painful and a 30 percent disability rating assigned for 5 or more scars that are unstable or painful.  Note (1) states that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  38 C.F.R. § 4.118. 

Upon review of the evidence of record, the Board finds that the evidence is in equipoise as to whether the Veteran's left knee scar warrants a 10 percent rating for the rating period from February 1, 2011 to March 11, 2013.     

During a December 2011 VA scar examination, the examiner noted that although the Veteran had scars on his left and right knee, only the right knee scar was described as occasionally painful.   

In a November 2012 VA examination, the Veteran reported that his left knee scar, which was noted as a vertical scar measuring 17 cm in length and varying from 1 to 2 cm in width, was painful.  
In a January 2013 VA examination, the examiner noted that the Veteran's left knee scar was not painful or unstable.  

In the most recent March 2014 VA examination report, the Veteran's left knee scar was noted to be painful.  

Based on the evidence discussed above, to include the Veteran's statements of pain associated with his left knee scar, and resolving reasonable doubt in the Veteran's favor, the Board finds that a 10 percent rating is warranted for the Veteran's left knee painful scar for the rating period from February 1, 2011 to March 11, 2013.  A rating in excess of 10 percent is not warranted for the entire rating period beginning March 12, 2013 as the Veteran's left knee does not contain 3 to 4 scars that are unstable or painful.  See 38 C.F.R. § 4.118, Diagnostic Code 7804.



Extraschedular Considerations

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2014).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  38 C.F.R. 3.321(b)(1). 

Turning to the first step of the extraschedular analysis, the Veteran's left knee disability has been manifested by painful motion associated with degenerative changes and a total knee replacement.  The schedular rating criteria contemplate such symptomatology.  The schedular rating criteria specifically provides ratings for such noncompensable limitation of motion due to painful arthritis (Diagnostic Codes 5003, 38 C.F.R. § 4.59), and contemplate ratings based on limitation of motion (Diagnostic Codes 5055, 5256, 5260, 5261), including motion limited to orthopedic factors such as pain, weakness, and stiffness (38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca), as well as instability and subluxation (Diagnostic Code 5257), which has been found to be demonstrated in the Veteran's case from February 1, 2011 to January 1, 2013.  The Veteran has also been granted a 10 percent rating for his left knee scar under Diagnostic code 7804.
 
In this case, comparing the Veteran's disability level and symptomatology of the left knee to the rating schedule, the degree of disability throughout the entire periods under consideration is contemplated by the rating schedule and the assigned ratings are therefore adequate.  Because the schedular rating criteria are adequate to rate the Veteran's left knee disability, there is no exceptional or unusual disability picture to render impractical the application of the regular schedular standards.  For these reasons, the Board finds that the criteria for referral for extraschedular rating have not been met.  38 C.F.R. § 3.321(b)(1).

Further, and according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations." Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  


ORDER

Service connection for bilateral hearing loss is denied.

For the initial rating period prior to September 28, 2007, a 20 percent rating, but no higher, for the Veteran's left knee disability is granted.

For the initial rating period from November 1, 2007 to March 12, 2008, a 20 percent rating, but no higher, is for the Veteran's left knee disability is granted.  

For the initial rating period from March 13, 2008 to December 28, 2009, a rating in excess of 20 percent for the left knee disability is denied.    

For the initial rating period from February 1, 2011 to January 1, 2013, a 50 percent rating, but no higher, is for the Veteran's left knee disability is granted.  

For the initial rating period from February 1, 2011 to January 1, 2013, a separate 10 percent rating for left knee instability is granted.    
For the rating period from February 1, 2011 to March 12, 2013, a 10 percent rating for the Veteran's left knee scar is granted.  

For the initial rating period beginning January 2, 2013, a rating in excess of 60 percent for the Veteran's left knee disability is denied.


REMAND

In an August 2012 rating decision, the RO denied entitlement to a TDIU.  The Veteran submitted a timely notice of disagreement in September 2012.  In an October 2014 substantive appeal (VA Form 9), the Veteran stated that he was appealing the issue of a TDIU for the rating period from February 1, 2011 to January 1, 2013.  As such, it appears as if the Veteran has limited his TDIU claim for the rating period from February 1, 2011 to January 1, 2013.  

The October 2013 substantive appeal also noted that the Veteran requested a video conference hearing.  A review of the evidence of record demonstrates that the Veteran has not been afforded a hearing.  As such, the issue of a TDIU for the rating period from February 1, 2011 to January 1, 2013 is remanded in order to allow the Veteran an opportunity to attend a hearing before the Board. 

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a video conference Board hearing at the RO regarding the issue of entitlement to a TDIU from February 1, 2011 to January 1, 2013.  He should be notified of the date, time and place of such a hearing by letter mailed to his current address of record.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


